DYKMAN, J.
This is an action of interpleader brought by a mutual benefit association to determine conflicting claims to the sum of $5,000, the amount due upon a certificate of membership of one Charles S. De Forest, who died in December, 1892. In his application for membership, he designated his mother, Ellen B. De Forest, as the beneficiary to whom the money was to be paid. Subsequently, he so far modified that designation as to provide that his wife, Anna B. De Forest, should receive the money, if his mother predeceased him. The mother and wife are both defendants in this action, and each claims the money, .the mother as the designated beneficiary, and the wife as the assignee of the fund under an assignment made by the mother. The mother now repudiates the transfer, and alleges that it was obtained from her by duress and undue influence. The assignment of the money was executed at St. Louis, December 25, 1892, and down to that time only solicitation had been employed for its procurement. After the execution the parties started for the east with the body of the deceased, and, upon reaching Albany, the wife, and a friend who accompanied her, desired the mother to acknowledge the execution of the assignment. Upon her hesitating to do so, the wife threatened to take the body back to St. Louis for interment if she did not do so, and thereupon the mother made the acknowledgment. That was December 27,1892. The party then proceeded to Birmingham, in Connecticut, where the body was buried December *8928, 1892, as we gather the dates. The next day the mother executed a power of attorney to the friend of the wife, authorizing the pursuit of the proper measures for the collection of the money. On the 30th day of December, 1892, an agreement was made between them that the mother should receive $500 of the fund, and the wife the rest, and the mother then executed an instrument in writing, by which, in consideration of that sum, she agreed to facilitate the wife im the collection of the money.
The nullification of instruments obtained by fraud, duress, or undue influence is a well-recognized head of equity jurisprudence, and the civil law also sets aside contracts procured by fear or undue influence. Dom. Civ. Law, bk. 1, tit. IS, § 2, arts. 1-10. Judge Story • says relief is administered, in such cases, to a party, “when he does an act or makes a contract when he is under the influence of extreme terror, or apprehension short of duress, for in cases of this sort he has no free will, but stands in vinculis.” 1 Story, Eq. Jur. § 239. We do not find that the mother in this case was at any time subjected to such influence as would overcome her free agency. She was never terrorized in any way, and she never was intimidated by the apprehension of any serious evil. There was no constraint over her person, and she was not placed in dread of any personal injury. At St. Louis, where the first paper was signed, there was no threat of any kind made to her. At Albany the only threat was to take the • body of the dead son back to St. Louis. If that operated upon her affections, it could not have operated upon her fears or constrained her will. She was neither placed under apprehension of injury nor subjected to intimidation, and that seems to be essential, within all the authorities. Independent of the foregoing, the agreement of December 30, 1892, seems to have been entirely consensual and voluntary, and must be deemed a ratification of the former assignment, with the modification which secured $500 of the fund for the mother. The leading case on the subject in this state is Eadie v. Slimmon, 26 N. Y. 9, and the latest case is Adams v. Bank, 116 N. Y. 606, 23 N. E. 7. Both of those cases manifest the severity with which courts of equity scrutinize transactions in which covenants or written instruments have been obtained by threats or undue influence, but the facts in this case do not bring it within the scope of the decision in either of the cases. The judgment should be affirmed, with costs. All concur.